Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 18 October 2005 claiming benefit to Application No. 11/253,164.
Claim Interpretation 
Claims 2-7, 9-14, and 16-20 recite storage container for storing data in a data table of a relational database. At the time the instant claims were filed (notable not the parent application 11/253,164), the accepted meaning of the term storage container is an encapsulated set of executable code that can run independently within a DBMS. A person with reasonably skilled in the art would be on notice that the applicant intended the claim term storage container to only encompass storing data in a data table of a relational database, and the term is definite because the specification provides sufficient description of the intended use (see the Detailed Description on p. 7 ¶ 3. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to a method, system, or a device, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method in part performing the steps of querying [a] database for the location represented by the data, the database associating cases to locations including the location represented by the data representing the health anomaly; identifying a case of the cases in the database that is associated with the location represented by the data representing the health anomaly; and storing an entry in the database that associates the data representing the health anomaly to the case that is associated with the location. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people; also note October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping). 
Independent claim 8 recites a system in part performing the steps of querying [a] database for the location represented by the anomaly data, the database associating cases to locations including the location represented by the anomaly data; identifying a case of the cases in the database that is associated with the location represented by the anomaly data; and storing an entry in the database that associates the anomaly data to the case that is associated with the location represented by the anomaly data. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and 
Independent claim 15 recites a memory device in part performing the steps of querying [a] database for the location represented by the anomaly data, the database associating cases to locations including the location represented by the anomaly data; identifying a case of the cases in the database that is associated with the location represented by the anomaly data; and storing an entry in the database that associates the anomaly data to the case that is associated with the location represented by the anomaly data. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people; also note October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].

Claims 1, 8, and 15 recite a server with an electronic database; a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations. The specification defines the server with an electronic database; a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations as “a typical hardware configuration for a computer” (Detailed Description on p. 19 ¶ 2). The use of a server with an electronic database; a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations only recites the computer hardware environment as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 

Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recites receiving a data representing a health anomaly reported with a location; querying, by the server. Claims 8 and 15 recite receiving anomaly data representing a health anomaly reported with a location. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claims 2, 9, and 16 recite, in part, determining a storage container associated with the data representing the health anomaly. The steps of determining a [data set] associated with the data representing the health anomaly only serves to further limit or specify the features of  independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim. The claims also recite a storage container. The specification does not provide specific structure for the containers. The implementation of a storage container, for identifying and saving information in a reference table database, only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer. The use of a table structure for a database schema is well understood routine and conventional as evidenced by Oracle9iAS Containers for J2EE Enterprise JavaBeans Developer's Guide Release 2 (9.0.3) (Aug 2002) (see p. 4-11 through 4-19 § Default Mapping of Relationship Fields to the Database teaching on a container based relational database structure creation and configuration)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). 
Claims 3, 10, and 17 recite, in part, associating the entry in the electronic database to the storage container. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claims 4, 11, and 18 recite, in part, determining a storage container associated with the location represented by the data representing the health anomaly. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of  independent claims, and hence are 
Claims 5, 12, and 19 recite, in part, associating the entry in the electronic database to the storage container. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claims 6, 13, and 20 recite, in part, determining a storage container associated with the case. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claims 7 and 14 recite, in part, associating the entry in the electronic database to the storage container. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.

Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Public Health Conceptual Data Model: Premiere Edition, US Dept. of Health and Human Services, Centers for Disease Control and  by Paul McFedries, Working with Multiple-Table Queries in Access, Microsoft Access 2003 Forms, Reports, and Queries (Sep 10, 2004)[hereinafter McFedries]. 
Claim 1 is rejected because the PubHealth prior art teaches on all elements of the claim:
a method, comprising: receiving, by a server, a data representing a health anomaly reported with a location is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on the system receiving a new Casedata set including attributes related to health anomaly identification (here Observation attribute) and location (Disease Imported Code attribute) wherein Case data is a supertype of Outbreak class);
querying, by the server, an electronic database for the location represented by the data, the electronic database electronically associating cases to locations including the location represented by the data representing the health anomaly is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on querying an electronic database for the location value (Disease Imported Code attribute) of the new data set wherein the database contains a Case class including health anomaly and location attributes) wherein the querying process for a referential database is disclosed by McFedries in the § Creating a Unique Values Query on p. 1;
identifying, by the server, a case of the cases in the electronic database that is electronically associated with the location represented by the data representing the health anomaly; and is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on identifying a Case within the Outbreak class with a matching location attribute to the new Case data set (here an example of said process is 
storing, by the server, an entry in the electronic database that electronically associates the data representing the health anomaly to the case that is electronically associated with the location is taught in the Classes and Relationships on p. 11-12, Class: ACTIVITY RELATIONSHIP on p. 30, Activity Relationship Type Code : CV on p. 30, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on saving/mapping (via an association attribute) the new Case data set in the Outbreak class containing a plurality of associated cases wherein the location attribute (as a foreign key) of the new Case and the existing matched Case contains the same value associated with the Outbreak Jurisdictional Extent Code (here the value can include single jurisdiction, multi-county, multi-state, and multi-national).
As per claim 2, PubHealth discloses all of the limitations of claim 1. PubHealth also discloses the following:
the method of claim 1, further comprising determining a storage container associated with the data representing the health anomaly is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Observation class with a primary key attribute with a corresponding health anomaly foreign key attribute in the Case class (here the Case class includes all attributes of Observation and Health-Related Activity classes)) wherein the querying process for a referential database using a primary key is disclosed by McFedries in the § Creating a Unique Values Query on p. 1.
As per claim 3, PubHealth discloses all of the limitations of claim 2. PubHealth also discloses the following:
the method of claim 2, further comprising associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on mapping the new Case health anomaly attribute value as a value in the Health Anomaly table).
As per claim 4, PubHealth discloses all of the limitations of claim 1. PubHealth also discloses the following:
the method of claim 1, further comprising determining a storage container associated with the location represented by the data representing the health anomaly is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Location class with a primary key attribute with a corresponding health anomaly foreign key attribute in the Case class (here the Case class includes all attributes of Observation and Health-Related Activity classes)).
As per claim 5, PubHealth discloses all of the limitations of claim 4. PubHealth also discloses the following:
the method of claim 4, further comprising associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on mapping the new location (Disease Imported Code) attribute value as a value in the Location table).
As per claim 6, PubHealth discloses all of the limitations of claim 1. PubHealth also discloses the following:
the method of claim 1, further comprising determining a storage container associated with the case is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Activity Identifier with a primary key attribute with a corresponding Activity Identifier foreign key attribute in the Case class (which includes all attributes of the Health-Related Activity class)) wherein 
As per claim 7, PubHealth discloses all of the limitations of claim 6. PubHealth also discloses the following:
the method of claim 6, further comprising associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on assigning the new Activity Identifier attribute value).
Claim 8 is rejected because the PubHealth prior art teaches on all elements of the claim:
a system, comprising: a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising is taught in the Introduction on p. 2 and the Background on p. 2-4 (teaching on a computer system that runs program code for creation and maintenance of the database);
receiving anomaly data representing a health anomaly reported with a location is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on the system receiving a new Case data set including attributes related to health anomaly identification (here Observation attribute) and location (Disease Imported Code attribute) wherein Case data is a supertype of Outbreak class);
querying an electronic database for the location represented by the anomaly data, the electronic database electronically associating cases to locations including the location represented by the anomaly data is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on querying an electronic 
identifying a case of the cases in the electronic database that is electronically associated with the location represented by the anomaly data; and is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on identifying a Case within the Outbreak class with a matching location attribute to the new Case data set (here an example of said process is provided - "Public health authorities confirmed the existence of an Outbreak (cluster of meningococcal cases due to serogroup C N. meningitidis) in a particular Location (Towns A and B)); -AND-
storing an entry in the electronic database that electronically associates the anomaly data to the case that is electronically associated with the location represented by the anomaly data is taught in the Classes and Relationships on p. 11-12, Class: ACTIVITY RELATIONSHIP on p. 30, Activity Relationship Type Code : CV on p. 30, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on saving/mapping (via an association attribute) the new Case data set in the Outbreak class containing a plurality of associated cases wherein the location attribute (as a foreign key) of the new Case and the existing matched Case contains the same value associated with the Outbreak Jurisdictional Extent Code (here the value can include single jurisdiction, multi-county, multi-state, and multi-national));
As per claim 9, PubHealth discloses all of the limitations of claim 8. PubHealth also discloses the following:
the system of claim 8, wherein the operations further comprise determining a storage container associated with the health anomaly is taught in the Public Health Conceptual 
As per claim 10, PubHealth discloses all of the limitations of claim 9. PubHealth also discloses the following:
the system of claim 9, wherein the operations further comprise associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on mapping the new Case health anomaly attribute value as a value in the Health Anomaly table).
As per claim 11, PubHealth discloses all of the limitations of claim 8. PubHealth also discloses the following:
the system of claim 8, wherein the operations further comprise determining a storage container associated with the location represented by the anomaly data is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Location class with a primary key attribute with a corresponding health anomaly foreign key attribute in the Case class (here the Case class includes all attributes of Observation and Health-Related Activity classes)).
As per claim 12, PubHealth discloses all of the limitations of claim 11. PubHealth also discloses the following:
the system of claim 11, wherein the operations further comprise associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 
As per claim 13, PubHealth discloses all of the limitations of claim 8. PubHealth also discloses the following:
the system of claim 8, wherein the operations further comprise determining a storage container associated with the case is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Activity Identifier with a primary key attribute with a corresponding Activity Identifier foreign key attribute in the Case class (which includes all attributes of the Health-Related Activity class)).
As per claim 14, PubHealth discloses all of the limitations of claim 13. PubHealth also discloses the following:
the system of claim 13, wherein the operations further comprise associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on assigning the new Activity Identifier attribute value).
Claim 15 is rejected because the PubHealth prior art teaches on all elements of the claim:
a memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising is taught in the Introduction on p. 2 and the Background on p. 2-4 (teaching on a computer system that runs program code for creation and maintenance of the database);
receiving anomaly data representing a health anomaly reported with a location is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on the system receiving a new Case data set including attributes related to health 
querying an electronic database for the location represented by the anomaly data, the electronic database electronically associating cases to locations including the location represented by the anomaly data is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on querying an electronic database for the location value (Disease Imported Code attribute) of the new data set wherein the database contains a Case class including health anomaly and location attributes) wherein the querying process for a referential database is disclosed by McFedries in the § Creating a Unique Values Query on p. 1;
identifying a case of the cases in the electronic database that is electronically associated with the location represented by the anomaly data; and is taught in the Class: CASE on p. 31-33, Description of: OUTBREAK on p. 41, and Model Scenario on p. 77-80  (teaching on identifying a Case within the Outbreak class with a matching location attribute to the new Case data set (here an example of said process is provided - "Public health authorities confirmed the existence of an Outbreak (cluster of meningococcal cases due to serogroup C N. meningitidis) in a particular Location (Towns A and B)); -AND-
storing an entry in the electronic database that electronically associates the anomaly data to the case that is electronically associated with the location represented by the anomaly data is taught in the Classes and Relationships on p. 11-12, Class: ACTIVITY RELATIONSHIP on p. 30, Activity Relationship Type Code : CV on p. 30, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on saving/mapping (via an association attribute) the new Case data set in the Outbreak class containing a plurality of associated cases wherein the location attribute (as a foreign key) 
As per claim 16, PubHealth discloses all of the limitations of claim 15. PubHealth also discloses the following:
the memory device of claim 15, wherein the operations further comprise determining a storage container associated with the health anomaly is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Observation class with a primary key attribute with a corresponding health anomaly foreign key attribute in the Case class (here the Case class includes all attributes of Observation and Health-Related Activity classes)) wherein the querying process for a referential database using a primary key is disclosed by McFedries in the § Creating a Unique Values Query on p. 1.
As per claim 17, PubHealth discloses all of the limitations of claim 16. PubHealth also discloses the following:
the memory device of claim 16, wherein the operations further comprise associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on mapping the new Case health anomaly attribute value as a value in the Health Anomaly table).
As per claim 18, PubHealth discloses all of the limitations of claim 15. PubHealth also discloses the following:
the memory device of claim 15, wherein the operations further comprise determining a storage container associated with the location represented by the anomaly data is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Location class with a primary key attribute with a 
As per claim 19, PubHealth discloses all of the limitations of claim 18. PubHealth also discloses the following:
the memory device of claim 18, wherein the operations further comprise associating the entry in the electronic database to the storage container is taught in the Public Health Conceptual Data Model on p. 27, Supertype/Subtype Relationship on p. 13, and 5. Facilitate collaboration between CDC and its state and local partners in public health on p. 6 (teaching on mapping the new location (Disease Imported Code) attribute value as a value in the Location table).
As per claim 20, PubHealth discloses all of the limitations of claim 15. PubHealth also discloses the following:
the memory device of claim 15, wherein the operations further comprise determining a storage container associated with the case is taught in the Public Health Conceptual Data Model on p. 27 and Supertype/Subtype Relationship on p. 13 (teaching on determining the Activity Identifier with a primary key attribute with a corresponding Activity Identifier foreign key attribute in the Case class (which includes all attributes of the Health-Related Activity class)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,311,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8, in part, of U.S. Patent No. 10,311,979 merely claims a narrower scope of the instant claim limitations.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Limitation
Reference Limitation
Reference Claim
1
a method, comprising: receiving, by a server, a data representing a health anomaly reported with a location
receiving electronic streams of anomaly data via a communications network, the electronic streams of anomaly data describing a health provider's location associated with a health anomaly
1
1
querying, by the server, an electronic database for the location represented by the data, the electronic database electronically associating cases to locations including the location represented by the data representing the health anomaly
comparing the electronic streams of anomaly data to location data fields in an electronic database, the electronic database electronically associating the location data fields to cases
1
1
identifying, by the server, a case of the cases in the electronic database that is electronically associated with the location represented by the data representing the health anomaly; and
identifying a case of the cases in the electronic database that is electronically associated with the location data field that matches the health provider's location described by the electronic streams of anomaly data
1
1
storing, by the server, an entry in the electronic database that electronically associates the data representing the health anomaly to the case that is electronically associated with the location
storing the electronic streams of anomaly data in a container that corresponds to the case that is electronically associated with the location data field
1
8
a system, comprising: a hardware processor; and
A system, comprising: a hardware processor; and
1
8
a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising
a memory device, the memory device storing an application, the application when executed causing the hardware processor to perform operations, the operations comprising:
1
8
receiving anomaly data representing a health anomaly reported with a location
receiving electronic streams of anomaly data via a communications network, the electronic streams of anomaly data describing a health provider's location associated with a health anomaly
1
8
querying an electronic database for the location represented by the anomaly data, the electronic database electronically associating cases to locations including the location represented by the anomaly data
comparing the electronic streams of anomaly data to location data fields in an electronic database, the electronic database electronically associating the location data fields to cases
1
8
identifying a case of the cases in the electronic database that is electronically associated with the location represented by the anomaly data; and
identifying a case of the cases in the electronic database that is electronically associated with the location data field that matches the health provider's location described by the electronic streams of anomaly data
1
8
storing an entry in the electronic database that electronically associates the anomaly data to the case that is electronically associated with the location represented by the anomaly data
storing the electronic streams of anomaly data in a container that corresponds to the case that is electronically associated with the location data field
1

a memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising
A hardware memory device storing an application that when executed causes a hardware processor to perform operations, the operations comprising
8
15
receiving anomaly data representing a health anomaly reported with a location
receiving electronic streams of anomaly data via a communications network, the electronic streams of anomaly data describing a health provider's location associated with a health anomaly
8
15
querying an electronic database for the location represented by the anomaly data, the electronic database electronically associating cases to locations including the location represented by the anomaly data
comparing the electronic streams of anomaly data to location data fields in an electronic database, the electronic database electronically associating the location data fields to cases
8
15
identifying a case of the cases in the electronic database that is electronically associated with the location represented by the anomaly data; and
identifying a case of the cases in the electronic database that is electronically associated with the location data field that matches the health provider's location described by the electronic streams of anomaly data
8
15
storing an entry in the electronic database that electronically associates the anomaly data to the case that is electronically associated with the location represented by the anomaly data
storing the electronic streams of anomaly data in a container that corresponds to the case that is electronically associated with the location data field
8



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Therefore, claims 1, 8, and 15 are rejected under nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tsui et al, Technical Description of RODS: A Real-time Public Health Surveillance System, 10(5) J of American Med Informatics Ass 399-408 (Oct 2003)(teaching on a epidemiology surveillance system with a rational database with location and case attributes).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626